--------------------------------------------------------------------------------

Execution Copy


THIRTEENTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


THIRTEENTH AMENDMENT, dated as of September 28, 2007 to the Amended and Restated
Loan and Security Agreement, dated as of May 22, 2000, among HWC Wire & Cable
Company (formerly known as Houston Wire & Cable Company) (“Borrower”), the
lenders named therein (“Lenders”) and Bank of America, N.A. (“Bank of America”)
as successor-in-interest to Fleet Capital Corporation, as agent for said Lenders
(Bank of America, in such capacity, “Agent”).  Said Amended and Restated Loan
and Security Agreement, as amended by a certain First Amendment to Amended and
Restated Loan and Security Agreement by and among Borrower, Lenders and Agent
dated as of July 13, 2000, by a certain Second Amendment to Amended and Restated
Loan and Security Agreement by and among Borrower, Lenders and Agent dated
May 30, 2001, by a certain Third Amendment to Amended and Restated Loan and
Security Agreement by and among Borrower, Lenders and Agent dated October 22,
2001, by a certain Fourth Amendment to Amended and Restated Loan and Security
Agreement by and among Borrower, Lenders and Agent dated December 31, 2002, by a
certain Fifth Amendment to Amended and Restated Loan and Security Agreement by
and among Borrower, Lenders and Agent dated November 19, 2003, by a certain
Sixth Amended to Amended and Restated Loan and Security Agreement dated as of
May 26, 2005 by and among Borrower, Lenders and Agent, by a certain Seventh
Amendment to Amended and Restated Loan and Security Agreement dated December 14,
2005 by and among Borrower, Agent and Lenders, by a certain Eighth Amendment to
Amended and Restated Loan and Security Agreement dated December 30, 2005 by and
among Borrower, Agent and Lenders, by a certain Ninth Amendment to Amended and
Restated Loan and Security Agreement dated May 23, 2006 by and among Borrower,
Agent and Lenders, by a certain Tenth Amendment to Amended and Restated Loan and
Security Agreement dated as of November 3, 2006 by and among Borrower, Agent and
Lenders, by a certain Eleventh Amendment to Amendment of Restated Loan and
Security Agreement dated as of July 31, 2007 by and among Borrower, Agent and
Lenders and by a certain Twelfth Amendment to Amended and Restated Loan and
Security Agreement dated August 3, 2007 by and among Borrower, Lenders and Agent
and as it may be further amended, is hereinafter referred to as the “Loan
Agreement.”  The terms used herein and not otherwise defined shall have the
meanings attributed to them in the Loan Agreement.  References to Agent and/or
any Lender shall include Agent’s or such Lender’s predecessor(s)-in-interest.


WHEREAS, Lenders, Agent and Borrower desire to make certain amendments and
modifications to the Loan Agreement.


NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Loan Agreement, the parties hereto
hereby agree as follows:


1.           Additional and Amended Definitions.  The following definitions of
“Thirteenth Amendment” and “Thirteenth Amendment Effective Date” are hereby
inserted into Exhibit A to the Loan Agreement.  The definitions of “Applicable
Margin,” “Maximum Revolving Loan” and “Total Credit Facility” are hereby deleted
from Exhibit A to the Loan Agreement and the following are restated in their
stead:

1

--------------------------------------------------------------------------------



*      *      *


“Applicable Margin– from the Thirteenth Amendment Effective Date to, but not
including, the first Adjustment Date (as hereinafter defined) the percentages
set forth below with respect to the Base Rate Revolving Credit Portion, the
LIBOR Revolving Credit Portion and the Unused Line Fee:




Base Rate Revolving Credit Portion
0%
LIBOR Revolving Credit Portion
1.00%
Unused Line Fee
0.20%



The percentages set forth above will be adjusted on the first day of the month
following delivery by Borrower to Agent of the financial statements required to
be delivered pursuant to subsection 8.1.3(ii) of the Agreement for each December
31, March 31, June 30 and September 30 during the Term, commencing with the
month ending September 30, 2007 (each such date an “Adjustment Date”), effective
prospectively, by reference to the applicable “Financial Measurement” (as
defined below) for the four quarters most recently ending in accordance with the
following:
 
Financial Measurement
 
Base Rate
Revolving Credit
Portion
 
LIBOR
Revolving Credit
Portion
 
Unused Line Fee
             
> 1.25 to 1
 
0%
 
1.50%
 
0.25%
< 1.25 to 1, but> 0.75 to 1
 
0%
 
1.25%
 
0.225%
< 0.75 to 1
 
0%
 
1.00%
 
0.20%



provided that, (i) if Borrower’s audited financial statements for any fiscal
year delivered pursuant to subsection 8.1.3(i) of the Agreement reflect a
Financial Measurement that yields a higher Applicable Margin than that yielded
by the financial statements previously delivered pursuant to
subsection 8.1.3(ii) of the Agreement for such fiscal year, the Applicable
Margin shall be readjusted retroactively for the period that was incorrectly
calculated and (ii) if Borrower fails to deliver the financial statements
required to be delivered pursuant to subsection 8.1.3(i) or subsection 8.1.3(ii)
of the Agreement on or before the due date thereof, the interest rate shall
automatically adjust to the highest interest rate set forth above, effective
prospectively from such due date until that date on which such financial
statements are so delivered to Agent.  For purposes hereof, “Financial
Measurement” shall mean the Debt to EBITDA Ratio.


*      *      *


Maximum Revolving Loan– Seventy-Five Million Dollars ($75,000,000).


*      *      *

2

--------------------------------------------------------------------------------



Total Credit Facility– Seventy-Five Million Dollars ($75,000,000).


*      *      *


Thirteenth Amendment– that certain Thirteenth Amendment to Amended and Restated
Loan and Security Agreement dated as of September 28, 2007 by and among
Borrower, Agent and Lenders.


*      *      *


Thirteenth Amendment Effective Date– the date on which the conditions precedent
to the effectiveness of the Thirteenth Amendment are satisfied.”


2.           Total Credit Facility.  The first paragraph of Section 1 of the
Loan Agreement is hereby deleted and the following is inserted in its stead:


“1.           CREDIT FACILITY.


Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a credit facility of up to Seventy-Five Million Dollars
($75,000,000) available upon Borrower’s request therefor, as follows:”


*      *      *


3.           Revolving Loans.  Section 1.1.1(A) of the Loan Agreement is hereby
deleted and the following is inserted in its stead:


“1.1           Revolving Credit Loans.


1.1.1   Loans and Reserves.  (A) Loans and Reserves.  The aggregate amount of
the Revolving Credit Loans to be made by each Lender (such Lender’s “Revolving
Credit Loan Commitment”), pursuant to the terms hereof, shall be the amount set
below such Lender’s name on the signature pages hereof.  The aggregate principal
amount of the Revolving Credit Loan Commitments is Seventy-Five Million Dollars
($75,000,000).  The percentage equal to the quotient of (x) each Lender’s
Revolving Credit Loan Commitment, divided by (y) the aggregate of all Revolving
Credit Loan Commitments, is that Lender’s “Revolving Credit
Percentage”.  Subject to all of the terms and conditions of this Agreement, each
Lender agrees, for so long as no Default or Event of Default exists, to make
Revolving Credit Loans to Borrower from time to time, as requested by Borrower
in accordance with the terms of Section 3.1 hereof, up to a maximum principal
amount at any time outstanding equal to the product of (A) the Borrowing Base at
such time multiplied by (B) such Lender’s Revolving Credit Percentage.  It is
expressly understood and agreed that Agent and Lenders may use the Borrowing
Base as a maximum ceiling on Revolving Credit Loans outstanding to Borrower at
any time.  If the unpaid balance of the Revolving Credit Loans should exceed the
ceiling so determined or any other limitation set forth in this Agreement, such
Revolving Credit Loans shall nevertheless constitute Obligations that are
secured by the Collateral and entitled to all the benefits thereof.  In no event
shall Lenders be required to make a Revolving Credit Loan at any time that there
exists a Default or an Event of Default.  Agent shall have the right to
establish reserves in such amounts, and with respect to such matters, as Agent
shall deem necessary or appropriate in the reasonable exercise of Agent’s credit
judgment, against the amount of Revolving Credit Loans which Borrower may
otherwise request under this Section 1.1.1., including, without limitation, with
respect to (i) price adjustments, damages, unearned discounts, returned products
or other matters for which credit memoranda are issued in the ordinary course of
Borrower’s business; (ii) shrinkage, spoilage and obsolescence of Inventory;
(iii) slow moving Inventory; (iv) other sums chargeable against Borrower’s Loan
Account as Revolving Credit Loans under any section of this Agreement; (v)
amounts owing by Borrower to any Person to the extent secured by a Lien on, or
trust over, any Property of Borrower; and (vi) such other matters, events,
conditions or contingencies from time to time hereunder as to which Agent, in
its reasonable credit judgment, determines reserves should be established from
time to time hereunder.”

3

--------------------------------------------------------------------------------



4.           Distribution.  Subsection 8.2.7 of the Loan Agreement is hereby
deleted and the following is inserted in its stead:


“8.2.7  Distributions.  Declare or make, or permit any Subsidiary of Borrower to
declare or make, any Distributions, except that:


(a)           Subsidiaries of Borrower may make Distributions to Borrower with
respect to their common Stock;


(b)           Borrower may pay dividends to Guarantor in an amount sufficient to
maintain the corporate existence of Guarantor, to pay income taxes and to pay
the reasonable out-of-pocket expenses of Guarantor and audit fees and expenses,
not to exceed $100,000 per annum in the aggregate;


(c)           Borrower may pay dividends to Guarantor for further distribution
to its stockholders in an amount not to exceed the lesser of (x) income taxes on
phantom income incurred on the issuance of payment-in-kind notes with respect to
the Guarantor Subordinated Debt or (y) $125,000 per year;


(d)           Borrower may pay dividends to Guarantor of up to $100,000 in each
Fiscal Year to repurchase the capital stock of employees who die or terminate
their employment with Borrower; and


(e)           Borrower may make Distributions to Guarantor to permit Guarantor
to pay dividends on Guarantor’s common Stock so long as after giving effect to
any such Distribution, (i) no Event of Default shall have occurred and is
continuing, (ii) the aggregate amount of all such Distributions made within the
most recently ended twelve month period plus the amount of the proposed
Distribution does not exceed, within any twelve month period, $10,000,000, and
(iii) Availability was or will not be less than $15,000,000 at any time within
the 90 days immediately prior to the date of such Distribution or after giving
effect to such Distribution and any pending Distribution for declared but unpaid
dividends or common Stock repurchases.

4

--------------------------------------------------------------------------------



(f)           On or prior to August 30, 2009, Borrower may make Distributions to
Guarantor to permit Guarantor to make repurchases of, Guarantor’s common Stock
so long as after giving Guarantors  effect to any such Distribution, (i) no
Event of Default shall have occurred and is continuing, (ii) the aggregate
amount of all such Distributions does not exceed $50,000,000, and (iii)
Availability was or will not be less than $15,000,000 at any time within the 90
days immediately prior to the date of such Distribution or after giving effect
to such Distribution and any pending Distributions for declared but unpaid
dividends or common Stock repurchases.


5.           Fee.  In order to induce Bank of America, as a Lender, to increase
its Revolving Loan Commitment by $20,000,000, Borrower agrees to pay to Agent,
for the benefit of Bank of America, a fee in the amount of $20,000.  Said fee
shall be due and payable and fully earned and non-refundable on the date hereof.


6.           Conditions Precedent.  This Thirteenth Amendment shall become
effective upon satisfaction of each of the following conditions precedent:


(a)           Agent shall have received each of the following documents, each in
form and substance acceptable to Agent:


(i)           Copy of this Thirteenth Amendment, duly executed by Borrower,
Guarantor, Agent and each Lender;


(ii)           Amended and Restated Revolving Credit Notes in the forms attached
hereto and incorporated herein as Exhibits A-1 and A-2 attached to this
Thirteenth Amendment executed by Borrower; and


(iii)           Copies of resolutions of the Board of Directors of Borrower
authorizing this Thirteenth Amendment certified as true and correct by the
Secretary of Borrower.


The date on which all of the conditions precedent listed above are satisfied or
waived is hereinafter referred to as the “Thirteenth Amendment Effective
Date.”  After the Thirteenth Amendment Effective Date, Lenders shall deliver to
Borrower the Revolving Credit Notes and Term Notes previously executed and
delivered by Borrower to Lenders, which Notes shall be marked “Amended and
Superceded.”


7.           Signature Block.  The signature block to the Loan Agreement is
hereby amended to read as the signature block to this Thirteenth Amendment.

5

--------------------------------------------------------------------------------



8.           Continuing Effect.  Except as otherwise specifically set out
herein, the provisions of the Loan Agreement shall remain in full force and
effect.


9.           Governing Law.  This Thirteenth Amendment and the obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of Illinois applicable to contracts made and
performed in such state, without regard to the principles thereof regarding
conflict of laws.


10.           Counterparts.  This Thirteenth Amendment may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement.


11.           No Novation.  The amended and restated Revolving Credit Notes to
be delivered pursuant to this Thirteenth Amendment replace and supercede those
certain promissory notes in the principal amount of $35,000,000 and $20,000,000,
respectively, each dated August 3, 2007 (the “Original Notes”) and the execution
and delivery of such amended and restated Revolving Credit Notes shall not
constitute (a) an extinguishment of the indebtedness of Borrower to the
applicable Lender evidenced by the Original Notes or (b) a novation of any such
indebtedness or any of the Original Notes.


(Signature Page Follows)

6

--------------------------------------------------------------------------------



(Signature Page to Thirteenth Amendment to Amended and Restated
Loan and Security Agreement)


IN WITNESS WHEREOF, this Thirteenth Amendment has been duly executed as of the
first day written above.




HWC WIRE & CABLE COMPANY, as
Borrower
 
HOUSTON WIRE & CABLE COMPANY,
as Guarantor
                   
By:
/s/ Nicol G. Graham  
By:
/s/ Charles A. Sorrentino
Name:
Nicol. G. Graham  
Name:
Charles A. Sorrentino
Title:
Vice President & Chief Financial Officer  
Title:
President and Chief Executive Officer      
 
 
THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender
 
BANK OF AMERICA, N.A., as Agent and a Lender
                   
By:
/s/ Alan R. Schnacke  
By:
/s/ Sandra J. Evans
Name:
Alan R. Schnacke  
Name:
Sandra J. Evans
Title:
Vice President  
Title:
Senior Vice President      
 
 
Revolving Loan Commitment:  $20,000,000
 
Revolving Loan Commitment:  $55,000,000

 

--------------------------------------------------------------------------------



EXHIBIT A-1


AMENDED AND RESTATED REVOLVING CREDIT NOTE




$55,000,000
Amended and Restated
As of September __, 2007
Chicago, Illinois



FOR VALUE RECEIVED, the undersigned, (hereinafter “Borrower”), hereby PROMISES
TO PAY to the order of Bank of America, N.A., a national banking association
(“Lender”), or its registered assigns, at the principal office of Bank of
America, N.A., as agent for such Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of Fifty-Five Million Dollars
($55,000,000), or such lesser principal amount as may be outstanding pursuant to
the Loan Agreement (as hereinafter defined) with respect to the Revolving Credit
Loan, together with interest on the unpaid principal amount of this Note
outstanding from time to time.


This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Amended and Restated Loan and Security Agreement dated
as of May 22, 2000 by and among Borrower, the lender signatories thereto
(including Lender) and Fleet Capital Corporation, the predecessor-in-interest to
Bank of America, N.A. (“Bank of America”), as agent for such Lenders (Bank of
America in such capacity “Agent”) (hereinafter amended from time to time, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement.  All of the terms, covenants and conditions of the Loan Agreement and
the Security Documents are hereby made a part of this Note and are deemed
incorporated herein in full.  All capitalized terms herein, unless otherwise
defined, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.


The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on the Commitment Termination Date, unless the term hereof is
extended in accordance with the Loan Agreement.  Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times as are specified in the Loan Agreement.


Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.


The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.


Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

A-1-1

--------------------------------------------------------------------------------



This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.



 
HWC WIRE & CABLE COMPANY
 
 
         
By:
   
Name:
   
Title:
 

 
A-1-2

--------------------------------------------------------------------------------



EXHIBIT A-2


AMENDED AND RESTATED REVOLVING CREDIT NOTE




$20,000,000
Amended and Restated
As of September __, 2007
Chicago, Illinois



FOR VALUE RECEIVED, the undersigned, (hereinafter “Borrower”), hereby PROMISES
TO PAY to the order of The CIT Group/Business Credit, Inc., a New York
corporation (“Lender”), or its registered assigns, at the principal office of
Bank of America, N.A., as agent for such Lender, or at such other place in the
United States of America as the holder of this Note may designate from time to
time in writing, in lawful money of the United States of America and in
immediately available funds, the principal amount of Twenty Million Dollars
($20,000,000), or such lesser principal amount as may be outstanding pursuant to
the Loan Agreement (as hereinafter defined) with respect to the Revolving Credit
Loan, together with interest on the unpaid principal amount of this Note
outstanding from time to time.


This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Amended and Restated Loan and Security Agreement dated
as of May 22, 2000 by and among Borrower, the lender signatories thereto
(including Lender) and Fleet Capital Corporation, the predecessor-in-interest to
Bank of America, N.A. (“Bank of America”), as agent for such Lenders (Bank of
America in such capacity “Agent”) (hereinafter amended from time to time, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement.  All of the terms, covenants and conditions of the Loan Agreement and
the Security Documents are hereby made a part of this Note and are deemed
incorporated herein in full.  All capitalized terms herein, unless otherwise
defined, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.


The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on the Commitment Termination Date, unless the term hereof is
extended in accordance with the Loan Agreement.  Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times as are specified in the Loan Agreement.


Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.


The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.


Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

A-2-1

--------------------------------------------------------------------------------



This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.



 
HWC WIRE & CABLE COMPANY
 
 
   
 
   
By:
   
Name:
   
Title:
 

 
 
 A-2-2

--------------------------------------------------------------------------------